“UN THE UNITED SKI OLsTRoeT oe
FoR THe \NESTERN orsTrercT oF MISSOV4

 

 

~ SOUTHERN OLVLSLON REC'D APR 03 20
“SAFYA ROE YASSIN |
__ MOVANT _ CRM, NO. \lo030a4- 0} -<CR- MO Hf

| Motion FOR CoMPASSLOWATE RELEASE
LS pee () LD CA) C)) and CC) family Circumstance and Cp)

 

“NOW COMES SAFYA ROE YASSTY, Petthonet,
“appearing Qo Bye VASSIA Comes before Wis Court,
Numbly Seeking a Compass ionade Release cue tn
extracdinacy “and compelling ceasons.

| Ms. Yassin suffers from a debilitahing medical
“Condition, making her more prone to ‘Mness ond

‘Ankeclions, especially in lat of the cecent outoreak

and pandemic of Covid\F Virus » (Ms. Yassin Sutter
— Som Cauda Equi na Syndrome, Which 1S O. \ite-

| \ong Aebilitohina, Condition CSpinal Com Enfory)
Casing hec nvomerous deficits , including oO

Nevroagnic. Bladder , CeQuics ler AD sel is

—_ codhetérization of ner I ter upto S-hmes
__oe¢ Oo ,_\his makes hec very Vulnerable yp

.

— Antechions

She aleo_soflers tema _Neurogany An her leas .—
—udhidk has left nec tort nal} her leas onde
Re pul» making’ ad ditficolt Sor her 40 Qer
| BEGG -gr- BOOM Sumsrk FAA GoaFb age 5

o
se Oo cane oct +imes, and Deen an AFO
Cook \scace tr support her Colt Oot, She as
iSutters Seom muscle odtophy Abe Ao lor opine
cock invery , COUSUM, severe muscle Weakness
‘un her \ower oxtremihes,

TDs. Yasstn_ also softers from Renal Tnsufficienty
land Cr condihon of ler laidneys known QOS
Medullary Spordge Kidney , hat cases enormous
[kidney stones , ushich She has had _mulh ple
eormeries Lor, and compounds bec bladdec pees
IMS Yassin also sofiers trem a very core Spine
Cord Cyst rat is called Trtradural Prraclanoid oe
‘This nas C\ohened Ms. Vassi ns spinal Cate |
Causino her Some ACM AUMNESS | cib NUMONESS On
leevere” middle lbacle oun rot equires Wer +o lay
(down Soc Large Eorhons of Une Ao

[Ms._Yasiva 1s on. Medes! Convalescence un. Federal
Prison , unde ty work , AS She was alse declare
pertmonenty Aisablec ‘by Workers Compensachon GS
‘Lsell_as Social Securty Srom a work bela
Ld yuty rock required Sewral emergency Spina
iSucagries. — Q Laminectomies.

IAN ‘of Phese medical conditions coupled with the

Case 6:16-cr-03024-MDH ee) Filed 04/03/20 Page 2 of 5
extraordinary development of the Covid-\9
Global Pandemic Spreadeng nrounout the world
Ond Mon , \ noludung he Prison pO pulacnon making
Ws. Vassun exte emely Vulnerable, Mes. Yassun_also
has a bol year old Lather carince, Soc her Minor
children, one child Who is disabled ond sutlers
From Severe Autism lnimself,
Ms. Yassin_\has Served sell over 5077/- of her
‘Sentence , Worth a pre yected Celease clase of October
of 2093+ Ms. Yassin \nas_\ear ned. Ar avrecst deal
Since her arrest im Abile. Ms. Yassut has been
‘a model inmake throvahovt her incarcerchon votth
no disciplinary achons oacinst her;

“Ms. Yassin nas taken numerous classes to help her
Aronsthon back inte society. She has a Aeutound
—inlerest (un Phe Law, and has charted a. College
“course throudn Blackstone te become a Paraleaal:
Ms. Yassin tas also taken numerous Re-Entry _

Reoagaunn classes ok Alicevrlle FCT +n hele her Ce-enter

re Commun ot only Lye her own beneht | but

Ulhwukly +p help okhers. Ms, Yass would \ike to
__ Cayorn hee Communtty , and loe able -to ove back

aw Menninoul Woy
| Ms 6 VAS5dMM hasodapen nei ivaide Wbe pacurrty
land low tisk foc Recidivism Under the First
‘Step Act, Ms. Yassun can assure his Court
land Your Honor “hed she will neuer have Any
hotoce \merach ons With Law Enkrcement ~Yrat
would land her back inthis Court of any other
(Courts.

|Ms. Yassun_ has a Strong La ienil Support system,
IMs. Yassin also has o regular bhysicion 4
coloast , Nevrologist and [\ephcoloaist Unad She
Iuoill See to take care of her medical conditions .
Ms. Yassin has a home plan, She voll \be
(PetUrning +ty_\her home ™ Butfalo , Missour
Lohere her children are awartuns her ceturn.

Ms. Vassen has not asked her Warden at FCL
| D\iceuille Soc Ov Compassionate Release Since She
‘is aot technically Un Bb? Custody oct Lhis +tume .
iMs. Yassin \s currenty on a Weit toc a 2ass
Mohon betore Hats court. Ms. Yassin 1S corre
oe, housed ocd dhe Creene County Sushcee Conler ,
Hudnich 1s orossly over-Coowded » maleung Ms. Yassin
Wwulnerable +t ho Soceadk of intechons | especially he
Covid-\9 Vicus and other diseases. This is espectall.y
‘So due +o ler Arequent Catheterizations ,

| (se 6 MA66A024-MBH Adbcuenier4ika otloeixa clase ute BAe foc
ay
cbtaining hec medical records due 0 “the pandemic
ond er Deuney housed ak he (Sreene oun
Sustice Center, which linacts her cocpepeces ence
‘orly As post -cards. This alse Linnean
Jolbkaungna_her records Sonn Adicelle Chl

Alle ot Ms. Yass( u's medical condirens _ are =
“ne Record, ond cocumented Un her PSL an
IMiceville FCL records. _

Due +o all Vhese eytraordenary CireLMstanes ,
Ms, Yassun iS Comung beloce Our Honor \umbly
“Seokuns, q. Compassionate Re least

Pomibly Submeed

Sacya foe Vassiu_

ce

AFYO ROE YassilV QISSANA

| Cceene County “Sushee. Center
\O00 N- Boonville Awe.
‘Sorindield No, WSkoa |

Case 6:16-cr-03024-MDH aise Filed 04/03/20 Page 5 of 5
